Name: Council Regulation (EC) No 1386/2004 of 26 July 2004 amending Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: international trade;  iron, steel and other metal industries;  Europe
 Date Published: nan

 31.7.2004 EN Official Journal of the European Union L 255/1 COUNCIL REGULATION (EC) No 1386/2004 of 26 July 2004 amending Commission Decision 2002/602/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part (1), entered into force on 1 December 1997. (2) Article 21 of the Partnership and Cooperation Agreement provides that trade in European Coal and Steel Community (hereinafter referred to as the ECSC) products is to be governed by Title III of that Agreement, save for Article 15 thereof, and by the provisions of an agreement on quantitative arrangements concerning exchanges of ECSC steel products. (3) On 9 July 2002 the ECSC and the Government of the Russian Federation concluded such an Agreement on trade in certain steel products (2) (hereinafter referred to as the Agreement), approved on behalf of the ECSC by Commission Decision 2002/603/ECSC (3). (4) The ECSC Treaty expired on 23 July 2002 and the European Community took over all rights and obligations contracted by the ECSC. (5) The Parties agreed pursuant to Article 10(2) of the Agreement that it should be continued and that all rights and obligations of the Parties should be maintained after such expiry. (6) The Parties entered into consultations as provided for in Article 2(4) of the Agreement and agreed to increase the quantitative limits set out in Annex II thereto to take account of the enlargement of the European Union. Moreover, the Parties agreed to increase the quantitative limits with regard to Declaration No 1 of the Agreement on the setting up by Russian operators of service centres in the European Union. Those increases have been the subject of a new agreement that entered into force on the day of its signature (4). (7) Furthermore, the Government of the Russian Federation has requested, in accordance with Article 3(3) of the Agreement, to carry over, within the authorised limits for each product group, certain amounts of the quantitative limits not used during the year 2003. (8) Commission Decision 2002/602/ECSC (5) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Decision 2002/602/ECSC, the quantitative limits set out for the year 2004 shall be replaced by the quantitative limits appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2004. For the Council The President B. BOT (1) OJ L 327, 28.11.1997, p. 3. Agreement as last amended by Agreement between the EC and the Government of the Russian Federation (OJ L 9, 15.1.2004, p. 22). (2) OJ L 195, 24.7.2002, p. 55. (3) OJ L 195, 24.7.2002, p. 54. (4) See page 33 of this Official Journal. (5) OJ L 195, 24.7.2002, p. 38. Decision as last amended by Regulation (EC) No 886/2004 (OJ L 168, 1.5.2004, p. 14). ANNEX QUANTITATIVE LIMITS REFERRED TO IN ARTICLE 1 Unit: tonnes Products 2004 SA. Flat products SA1. Coils 310 767 SA1.a. Hot-rolled coils for re-rolling 558 839 SA2. Heavy plate 143 654 SA3. Other flat products 250 148 SA4. Alloyed products 101 120 SA5. Alloyed quarto plates 22 208 SA6. Alloyed cold rolled and coated sheets 97 561 SB. Long products SB1. Beams 31 440 SB2. Wire rod 121 783 SB3. Other long products 232 102 Note: SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups.